     Case 1:20-cv-10723-PKC Document 48 Filed 02/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PHIL NEUMAN,

                      Plaintiff(s),                                 20-cv-10723 (PKC)

       -against-                                                      ORDER

JOSE GARCIA, et al.,

                  Defendant(s),
_____________________________________

CASTEL, United States District Judge.


       1.      For good cause shown and pursuant to Rules 4(f)(3) and 4(h)(2) of the Federal

Rules of Civil Procedure, plaintiff may serve via email the Summons, Complaint, Amended

Complaint and other initiating case documents upon defendants Jose Garcia, Tim Mol, Victor

Heggelman, Pillo Financial Consulting Corp. and Carlisle Investment Group, S.à r.l .

       2.      Plaintiff may file a Second Amended Complaint by March 8, 2021.

       3.      Any defendant may file a pre-motion letter addressed to the Second Amended

Complaint by April 12, 2021.

      4.       The Initial Conference set for February 22, 2021 is adjourned to April 29, 2021

at 2:30 p.m.

               SO ORDERED.




Dated: New York, New York
       February 11, 2021
